Citation Nr: 0409498	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  94-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation higher than thirty (30) percent 
for service-connected paroxysmal atrial tachycardia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1957.   

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 1994, which granted service connection for 
paroxysmal atrial tachycardia and assigned a 10 percent 
disability rating therefor, effective on February 3, 1994.  A 
subsequent rating decision, dated in February 2003, increased 
the disability rating from 10 to 30 percent, effective on 
February 3, 1994.    

In connection with this appeal, the veteran was afforded a 
personal hearing before the undersigned Veterans Law Judge, 
sitting in Atlanta, Georgia, in January 1998.


FINDINGS OF FACT

1.  The veteran has subjective complaints about episodes of 
paroxysmal atrial tachycardia with symptoms such as heart 
palpitations, increased heart rate, shortness of breath, and 
chest tightness lasting between 5 to 20 minutes each and 
occurring 2-3 times per week.  They are managed with 
medication.  The veteran denies having chest pains.  

2.  Most recent objective medical evidence, dated in late 
1999, showed a regular heart rate and rhythm; a normal sinus 
rhythm and axis by electrocardiogram; and no ST or T-wave 
abnormalities.  An echocardiogram showed mildly decreased 
left ventricular function with trace mitral, aortic, and 
pulmonic insufficiencies.  Treadmill test results were 
submaximal (72 percent of maximum predicted heart rate).  



3.  A physician opined that the veteran is able to perform 
moderate exercise and that he is not permanently disabled as 
a result of paroxysmal atrial tachycardia.  He described the 
veteran's overall ventricular function as "acceptable," but 
advised the veteran to limit physical activities to "very 
mild" exertion.


CONCLUSION OF LAW

Criteria for an evaluation higher than 30 percent for 
service-connected paroxysmal atrial tachycardia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7010, 7011, 7015 (2003); and 38 C.F.R. 
§ 4.104, Diagnostic Codes 7013 and 7015 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in February 2003, the RO advised the veteran of VA's duties, 
including the duty to assist; what information and evidence 
are needed to establish entitlement to the claim; what 
information and evidence are still needed; where and when to 
send information and evidence substantiating the claim; and 
who to call if he has any questions or needs assistance.  The 
letter also explained what the veteran could do to help the 
VA assist him in substantiating his claim, and what the VA 
would do on its own to substantiate the claim.  Moreover, the 
RO sent the veteran two other letters, dated in February 2003 
and December 2003, further discussing the veteran's right and 
VA obligations arising from the VCAA.  In addition, in the 
Supplemental Statement of the Case (SSOC) dated in February 
2003, the RO set forth VA regulations pertaining to the duty 
to assist the veteran.  The Board accordingly finds that VA 
has fulfilled its duty-to-notify obligations consistent with 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claim folder relevant 
evidence, which includes VA medical center treatment reports, 
private physicians' records, and VA medical examination 
records.  Further, the record reflects that, after the 
issuance of the February 2003 SSOC, neither the veteran nor 
his representative submitted any new evidence in support of 
the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, and 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

VA diagnostic criteria applicable to this claim (diseases of 
the heart) are found in 38 C.F.R. § 4.104.  The Board notes 
that, during the course of the appeal, VA revised regulations 
pertaining to diseases of the heart, arteries, and veins, as 
set forth in 38 C.F.R. § 4.104, Diagnostic Codes 7000-7017 
and 7100-7123.  These revisions became effective January 12, 
1998.  See 62 Fed. Reg. 65,207, 65,215 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  Under old Diagnostic Code 
7013, paroxysmal tachycardia manifested by infrequent attacks 
was assigned a 10 percent rating.  Paroxysmal tachycardia 
manifested by severe, frequent attacks was assigned a 30 
percent rating.     

The revised regulations no longer contain criteria applicable 
specifically to paroxysmal tachycardia.  Rather, the revised 
criteria rate paroxysmal atrial tachycardia by analogy to 
supraventricular arrhythmias under 38 C.F.R. § 4.104, 
Diagnostic Code 7010, or to sustained ventricular arrhythmias 
under Diagnostic Code 7011.  

Under new Diagnostic Code 7010, a 10 percent rating is 
assigned for supraventricular arrhythmias manifested by 
permanent atrial fibrillation (lone atrial fibrillation), or 
1-4 episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is assigned for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than 4 episodes/year documented by ECG or Holter 
monitor. 

Under revised Diagnostic Code 7011, a 10 percent rating is 
warranted for sustained ventricular arrhythmias when a 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  A 30 percent rating is warranted a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A rating of 100 percent also is 
awarded for an indefinite period from the date of hospital 
admission for initial evaluation and medical therapy for 
sustained ventricular arrhythmia; or for an indefinite period 
from the date of hospital admission for ventricular 
aneurysmectomy; or with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).

The Board notes that 38 C.F.R. § 4.104 (2003), Diagnostic 
Criteria 7015 (atrioventricular block), also may be relevant 
here.  New Diagnostic Code 7015 provides a 10 percent rating 
when workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, where continuous medication or pacemaker is 
required.  A 30 percent rating is warranted when workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.     

Old Diagnostic Code 7015 awarded a 10 percent rating for 
incomplete blocks, without syncope, that are occasionally 
symptomatic.  A 30 percent rating was assigned for complete 
blocks, without syncope, or as a minimum rating when a 
pacemaker is in place.  A 60 percent rating was awarded for a 
complete block, with Stokes-Adams attacks several times a 
year despite the use of medication or management of the block 
by a pacemaker.  Finally, a 100 rating was assigned for 
complete blocks, with syncope attacks necessitating the 
insertion of a permanent internal pacemaker, and for 1 year, 
after which period the rating may be revised based upon 
residuals found.   

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In claims for increased 
evaluations for service-connected disabilities, current 
extent of disability is of primary concern.  Id.  
Accordingly, in such claims, as the one here, the Board looks 
primarily to contemporaneous evidence of the extent of the 
disability claimed. 

III.  Evidence and Analysis

The record indicates that, in October 1999, the veteran was 
examined by a private physician, a cardiologist, for VA in 
connection with this claim.  The report of this examination 
provides that the veteran reported episodes of paroxysmal 
supraventricular tachycardia since 1955.  He stated that the 
episodes last about 5 to 20 minutes in duration, and occur 2-
3 times a week.  He also reported occasional chest tightness 
and pressure.  The veteran is being treated with medication 
(Verapamil) for the heart condition.  

Upon physical examination, the veteran's heart rate and 
rhythm were regular.  An electrocardiogram showed a normal 
sinus rhythm and normal axis; and no ST or T-wave 
abnormalities.  An echocardiogram showed mildly decreased 
left ventricular function with trace mitral, aortic, and 
pulmonic insufficiencies.  The veteran also had a treadmill 
stress test, the results of which indicated that no 
significant ST-T wave changes or provocation of SVT.  The 
treadmill test results were described as submaximal (72 
percent of the maximum predicted heart rate reached).  The 
physician opined that, while the veteran has problems with 
recurrent paroxysmal supraventricular tachycardia by history, 
he is able to perform moderate exercise.  The veteran's 
overall ventricular function was described as "acceptable."  
The physician further opined that the veteran is not 
permanently disabled, but that he should limit physical 
activities and should engage in only "very mild" physical 
exertion in terms of employment.  See October 1999 VA 
examination report.

The veteran also was treated at a VA medical center several 
times between 1997 and November 1998 for heart palpitations 
and "racing heart."  Treatment notes show that a 1997 EKG 
was normal (no significant results), and that the veteran was 
assessed with arrhythmia by history only.  The veteran was 
noted to have been taking Verapamil for some ten years as of 
October 1997.  In February 1998, the veteran denied having 
chest pains, but reported shortness of breath after walking 
about 100 yards, as well as two recent tachycardia episodes.  
A report of an annual physical examination dated in November 
1998 states "S1, S2 normal without murmurs, gallops, or 
irregular beats," and provides that the veteran's paroxysmal 
supraventricular tachycardia is "quiescent."  The November 
1998 annual physical examination report is the most recent VA 
medical evidence pertaining to the veteran's heart condition, 
with the exception of the VA "compensation and pension" 
examination discussed above.                    



The record also indicates that the veteran was hospitalized 
briefly at a private facility since the late 1990s for 
complaints of a "racing heart" or "rapid heartbeat."  In 
January 1996, the veteran went to an emergency room with 
complaints of a rapid heartbeat, weakness, and fatigue.  
Several hours later, the veteran himself apparently stated 
that he felt better and asked to be discharged.  See January 
1996 emergency room treatment records.  

In June 1997, the veteran again was seen at the same facility 
on an emergency basis for complaints of rapid heartbeat for 
one hour before arrival by foot.  A chest radiology report 
indicates that the veteran's heart, lungs, mediastinum, and 
bony thorax were all normal, and that there were no alveolar 
processes.  There was no significant change noted in the June 
1997 study as compared to that performed in August 1993.  The 
veteran was diagnosed with supraventricular tachycardia and 
discharged on the same day.  See June 1997 hospital emergency 
room records and radiology report.

Third, the veteran was admitted into the emergency room in 
February 1998 for complaints of a rapid heartbeat.  He 
apparently expressed a desire to return home, and was 
released on the same day.  He was encouraged to ambulate 
before leaving the emergency room.  See hospital nursing 
progress notes dated in February 1998.       

The Board notes that there is nothing in the evidence of 
record to suggest that the veteran has an auriculoventricular 
block or atrioventricular block.  Accordingly, the Board does 
not evaluate the claim on appeal in accordance with 
Diagnostic Code 7015, old or new.  As for new Diagnostic Code 
7010 (supraventricular arrhythmias), the highest rating level 
available is 30 percent, and the veteran's heart condition 
already has been rated as 30 percent disabling, apparently 
under old Diagnostic Code 7013 (30 percent was the highest 
permissible rating under that Code).  
  
Nor is there objective evidence that the veteran has 
sustained ventricular arrhythmias (see new Diagnostic Code 
7011) meeting the criteria for the next higher rating level 
of 60 percent.  A 60 percent rating under new Diagnostic Code 
7011 would require evidence of more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Most recent medical evidence (October 1999 VA 
examination report) provides that the veteran reported 
episodes of tachycardia lasting 5 to 20 minutes, at a 
frequency of about 2-3 times per week.  However, there is no 
evidence that these episodes amount to acute congestive heart 
failure.  Nor is there evidence that the veteran has other 
problems of a nature and extent corresponding to a 60 percent 
rating under Diagnostic Code 7011, such as dyspnea, angina, 
or syncope.  In fact, in November 1998, during an annual 
physical examination, a VA medical examiner described the 
veteran's paroxysmal supraventricular tachycardia as 
"quiescent."  Moreover, the Board notes that the record 
devoid of any evidence of hospitalization or other medical 
attention for the veteran's heart condition since the VA 
examination in October 1999.  Nor has the veteran alleged 
that his heart condition has worsened since October 1999.       

In light of the above findings, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than thirty (30) percent for service-connected 
paroxysmal atrial tachycardia.  Accordingly, the Board does 
not apply the reasonable doubt doctrine in deciding the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.120, 4.13 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

A disability evaluation higher than 30 percent is denied for 
service-connected paroxysmal atrial tachycardia. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



